         Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 1 of 6 Page ID #:6804

 Name Ashwin J. Ram (SBN 277513), Steptoe & Johnson LLP
 Address 633 West Fifth Street, Suite 1900
 City, State, Zip Los Angeles, California 90071
 Phone (213) 439-9400
 Fax (213) 439-9599
 E-Mail aram@steptoe.com
    FPD        Appointed        CJA          Pro Per      Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                  CASE NUMBER:

                                                                                                  2:19-cr-00642-VAP
                                                       PLAINTIFF(S),
                                  v.
Imaad Shah Zuberi
                                                                                           NOTICE OF APPEAL
                                                   DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                           Imaad Shah Zuberi                          hereby appeals to
                                                                     Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                          Civil Matter
     Conviction only [F.R.Cr.P. 32(j)(1)(A)]                                 Order (specify):
     Conviction and Sentence
     Sentence Only (18 U.S.C. 3742)
     Pursuant to F.R.Cr.P. 32(j)(2)                                          Judgment (specify):
     Interlocutory Appeals
     Sentence imposed:
      144 mos. imprisonment; $1,750,000 fine;                                Other (specify):
      $15,705,080.11 restitution; 3 yrs sup. rel.
     Bail status:
      On release pending self-surrender May 25,
      2021.

Imposed or Filed on           February 23, 2021           . Entered on the docket in this action on February 24, 2021                        .

A copy of said judgment or order is attached hereto.


March 4, 2021                                             /s/ Ashwin J. Ram
Date                                                      Signature
                                                            Appellant/ProSe              Counsel for Appellant            Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                  NOTICE OF APPEAL
            Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 2 of 6 Page ID #:6805


                                                         United States District Court
                                                         Central District of California


                                                                                                    LACR 19-00642-VAP
 UNITED STATES OF AMERICA vs.                                                Docket No.             LACR 20-00155-VAP

 Defendant            Imaad Shah Zuberi                                      Social Security No. 0          4     3     5

 akas:    NONE                                                               (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY     YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         02       18      2021


                                                                                    A. Warrington; Evan J. Davis; Ivy A. Wang;
 COUNSEL
                                                               Matthew Kussman; Nathan Franklin Brown
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      CR 19-00642-VAP
                      Violations of the Foreign Agents Registration Act, in violation of 22 U.S.C. §§ 612, and 618(a)(2), as charged in count one of
                      the Information;
                      Tax Evasion, in violation of 26 U.S.C. § 7201, charged in count two of the Information;
                      Foreign, Conduit, and Other Illegal Campaign Contributions, in violation of 52 U.S.C. §§ 30116, 30118, 30121, 30122,
                      30109 (d)(1) as charged in count three of the Information.

                      CR 20-00155-VAP
                      Tampering with a Witness, Victim or Informant (Obstruction of Justice), in violation of 18 U.S.C. §§ 1512(c)(1)-(2) and 2 as
                      charged in the one-count Information.


JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that:
  ORDER

       It is ordered that the defendant shall pay to the United States a special assessment of $400, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons' Inmate Financial Responsibility Program.

         It is ordered that the defendant shall pay restitution in the total amount of $15,705,080.11 pursuant to 18 U.S.C. § 3663(a)(3).

         The amount of restitution ordered shall be paid as follows:

         Victim                       Amount
         IRS                            $15,705,080.11

      Restitution shall be paid in full immediately. The Court finds from a consideration of the record that the defendant's
economic circumstances allow for a full and immediate payment of restitution.



CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 5
           Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 3 of 6 Page ID #:6806



 USA vs.      IMAAD SHAH ZUBERI                                           Docket No.:    LACR 19-00642-VAP
                                                                                         LACR 20-00155-VAP

         It is ordered that the defendant shall pay to the United States a total fine of $1,750,000, consisting of the following: Count
1 of the Indictment in Case No. 2:19CR00642-1, a fine of $1,000,000; Count 2 of the Indictment in Case No. 2:19CR00642-1, a
fine of $500,000; and Count 3 of the Indictment in Case No. 2:19CR00642-1, a fine of $250,000. The total fine shall bear interest
as provided by law.

          The fine shall be paid in full immediately.

        Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Imaad Shah Zuberi, is
hereby committed on Counts 1, 2, and 3 of the Indictment in Case No. 2:19CR00642-1 and Count 1 of the Information in Case No.
2:20-CR-00155-1 to the custody of the Bureau of Prisons for a term of 144 months. This term consists of 60 months on each of
Counts 1, 2, and 3 of the Indictment in Case No. 2:19CR00642-1, to run concurrently; and 84 months on count 1 of the Information
in Case No. 2:20-CR-00155-1, to be served consecutively to the terms in Case No. 2:19CR00642-1
        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years. This term
consists of 3 years on each of Counts 1 through 3 of the Indictment in Case No. 2:19CR00642-1 and Count 1 of the Information in
Case No. 2:20-CR-00155-1, all such terms to run concurrently under the following terms and conditions:

          1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
             General Order 20-04, excluding Condition 14 in Section I of that Order, but including the conditions of probation and
             supervised release set forth in Section III of General Order 20-04.

          2. During the period of community supervision, the defendant shall pay the special assessment, fine, and restitution in
             accordance with this judgment's orders pertaining to such payment.

          3. The defendant shall truthfully and timely file and pay taxes during the period of community supervision. Further, the
             defendant shall show proof to the Probation Officer of compliance with this order.

          4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

          5. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and
             any other financial gains to the Court-ordered financial obligation.

          6. The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
             § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email accounts, social
             media accounts, cloud storage accounts, or other areas under th
             States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The
             defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any
             search pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable
             suspicion that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence
             of this violation.

        The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a
low risk of future substance abuse.

        It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, on May 25, 2021. In the absence of such designation, the defendant shall report on or before the same date and time, to
the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

                                     exonerated upon self-surrender.

          Defendant is advised of his right to appeal.

          The Court recommends that defendant be housed in a facility located in Southern California.


CR-104 (docx 12/20)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 2 of 5
           Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 4 of 6 Page ID #:6807



 USA vs.      IMAAD SHAH ZUBERI                                                          Docket No.:     LACR 19-00642-VAP
                                                                                                         LACR 20-00155-VAP



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            Date                                                           U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




                                                                    By
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons livin                                                13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    The defendant must follow the instructions of the probation officer
       observed in plain view by the probation officer;                                    to implement the orders of the court, afford adequate deterrence from
 8.    The defendant must work at a lawful occupation unless excused by                    criminal conduct, protect the public from further crimes of the
       the probation officer for schooling, training, or other acceptable                  defendant; and provide the defendant with needed educational or
       reasons and must notify the probation officer at least ten days before              vocational training, medical care, or other correctional treatment in
       any change in employment or within 72 hours of an unanticipated                     the most effective manner.
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
           Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 5 of 6 Page ID #:6808



 USA vs.      IMAAD SHAH ZUBERI                                                  Docket No.:      LACR 19-00642-VAP
                                                                                                  LACR 20-00155-VAP



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money
                                                                      ied check or money order must include the case name and number. Payments
 must be delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States

          The defendant must notify the United States Attorney within thir                                                                         or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
                                                                                                                              S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to theProbation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

           When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
 Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business
 or trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance
 of opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or
 name, address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the
 new account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
 modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defen
 behalf.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.

CR-104 (docx 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
          Case 2:19-cr-00642-VAP Document 335 Filed 03/04/21 Page 6 of 6 Page ID #:6809



 USA vs.      IMAAD SHAH ZUBERI                                                 Docket No.:       LACR 19-00642-VAP
                                                                                                  LACR 20-00155-VAP




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
                ppeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
